DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 11/8/2022 in which claims 1, 5-6, 13, 17-18, and 21 have been amended, claims 2-4, 11, and 14-16 have been canceled and new claim 23 has been added.  Thus, the claims 1, 5-10, 12-13, and 17-23 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, 12-13, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of processing a claim without significantly more. 
Examiner has identified claim 13 that represents the claimed invention presented in independent claims 1 and 13.
Claim 13 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 13 recites  a series of steps, e.g., receiving a claim from a claim engine; determining a type of the claim based on the claim engine from which the claim was received, wherein the type is selected from a group consisting of: governmental and non-governmental, and wherein the determining the type of the claim includes: setting the type to governmental when the claim engine is included in a first predetermined set of claim engines; and setting the type to non-governmental when the claim engine is included in a second predetermined set of claim engines, wherein none of the claim engines in the second predetermined set of claim engines is included in the first predetermined set of claim engines; based on the type of the claim, selecting inclusions and exclusions for the claim, wherein the selecting inclusions and exclusions includes: selecting a first predetermined inclusions and first predetermined exclusions from memory as the selected inclusions and exclusions, respectively, when the type of the claim is governmental; and selecting second predetermined inclusions and second predetermined exclusions from the memory as the selected inclusions and exclusions, respectively, when the type of the claim is non-governmental; transmitting, to a claim processing module, (a) the claim, (b) the selected inclusions and exclusions, and (c) the type of the claim; receiving, from the claim processing module, a response including an indicator of whether to (a) approve the claim or (b) deny the claim, the response being determined by the claim processing module based on the claim, the selected inclusions and exclusions, the type of the claim, and rules regarding approving and denying claims; and responding to the claim engine with the indicator of whether to (a) approve the claim or (b) deny the claim.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing a claim which corresponds to a Certain Method of Organizing Human Activity and hence abstract in nature.  The additional elements of a claim engine and a claim processing module do not restrict the claim from reciting an abstract idea.  Thus, the claim 13 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional elements of a claim engine and a claim processing module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a claim engine and a claim processing module are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional elements are no more than mere instruction to apply the exception using a generic computer element.  Therefore, the recitation of additional elements does not meaningfully apply the abstract idea and hence does not integrate the abstract idea into a practical application.  Thus, the claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a claim engine and a claim processing module result in no more than simply applying the abstract idea using generic computer elements.  The additional element of a computer is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer element.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these elements provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 13 is not patent eligible.
Similar arguments can be extended to other independent claim 1 and hence the claim 1 is rejected on similar grounds as claim 13.
Dependent claims 5-10, 12, and 17-22 further define the abstract idea that is present in their respective independent claims 1 and 13 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 5-10, 12, and 17-22 are directed to an abstract idea.  Thus, the claims 1, 5-10, 12-13, and 17-22 are not patent-eligible.
Claim 23 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 23 recites  a series of steps, e.g., receiving a claim from a claim engine; determining a type of the claim based on the claim engine from which the claim was received, wherein the type is selected from a group consisting of: governmental and non-governmental, and wherein the determining the type of the claim includes: setting the type to governmental when the claim engine is included in a first predetermined set of claim engines; and setting the type to non-governmental when the claim engine is included in a second predetermined set of claim engines, wherein none of the claim engines in the second predetermined set of claim engines is included in the first predetermined set of claim engines; based on the type of the claim, selecting inclusions and exclusions for the claim, wherein the selecting inclusions and exclusions includes: selecting a first predetermined inclusions and first predetermined exclusions from memory as the selected inclusions and exclusions, respectively, when the type of the claim is governmental; and selecting second predetermined inclusions and second predetermined exclusions from the memory as the selected inclusions and exclusions, respectively, when the type of the claim is non-governmental; transmitting, to a claim processing module, (a) the claim, (b) the selected inclusions and exclusions, and (c) the type of the claim; receiving, from the claim processing module, a response including an indicator of whether to (a) approve the claim or (b) deny the claim, the response being determined by the claim processing module based on the claim, the selected inclusions and exclusions, the type of the claim, and rules regarding approving and denying claims; and responding to the claim engine with the indicator of whether to (a) approve the claim or (b) deny the claim; and automatically packing and labeling a prescription identified by the claim in response to the approval of the claim.  These limitations (with the exception of italicized limitations) describe the abstract idea of processing a claim which corresponds to a Certain Method of Organizing Human Activity and hence abstract in nature.  The additional elements of a claim engine, a claim processing module, and automatically do not restrict the claim from reciting an abstract idea.  Thus, the claim 23 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional elements of a claim engine, a claim processing module, and automatically result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a claim engine, a claim processing module, and automatically are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional elements are no more than mere instruction to apply the exception using a generic computer element.  Therefore, the recitation of additional elements does not meaningfully apply the abstract idea and hence does not integrate the abstract idea into a practical application.  Thus, the claim 23 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a claim engine, a claim processing module, and automatically result in no more than simply applying the abstract idea using generic computer elements.  The additional element of a computer is recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer element.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these elements provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 23 is not patent eligible.

Response to Arguments
Applicant's arguments filed dated 11/8/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 4-10, 12-13, and 16-22 under 35 U.S.C. 101, Applicant states that the Examiner has similarly over-abstracted and overbroadly interpreted the claims.  Instead, the claims provide an improvement to the capability of the system as a whole, as described further below.  Thus, the claims are not directed to an abstract idea.  Applicant then points to paragraph [0039] of the specification of the present application that states different inclusions and exclusions may be used by the claim processor depending on the type of the claim for use in determining whether to approve or deny the claim.  Applicant then concludes that the paragraph [0039] clearly describes the practical application and technical improvements provided by the claimed subject matter.
Examiner respectfully disagrees and notes that the use of rules to process a claim and making a decisions whether to approve or deny a claim does not result in technical improvement but instead improves the abstract idea of processing a claim.  The improvement to an abstract idea of processing a claim does not integrate the abstract idea into practical application and hence do not make the claim patent eligible under 35 U.S.C. 101.  
Applicant then states that under Step 2B of prong 2 the claims of the present application, when viewed individually and as a whole, include inventive concepts that amount to significantly more than any alleged abstract idea.  Applicant then cites DDR Holdings and states that the claims of the present application do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet.
Examiner respectfully disagrees and notes that DDR Holdings decision is not comparable to the claimed invention as the claims merely uses a computer system as a tool to apply the abstract idea.  The claimed invention is not necessarily rooted in computer technology as the process of approving or denying claims can be done manually.  In this case, the use of a computer may help in processing of the claim in a consistent and efficient manner, however, it does not make the claimed solution necessarily rooted in the computer technology.  Thus, these arguments are not persuasive.
Applicant then cites Trading Technologies decision and states that the claims of the present application provide an improved processing system that determine a type of a claim (governmental or non-governmental) based on the claim engine from which the claim was received, selects inclusions and exclusions based on the type of the claim, and transmits the claim, the selected inclusions and exclusions, and the type of the claim to the claim processing module.
Examiner respectfully disagrees and notes that the improvement claimed and argued is to an abstract idea and not to technology.  The improvement to an abstract idea does not qualify as a practical application and thus these arguments are not persuasive.
Applicant then cites BASCOM and Berkheimer decisions and states that the Examiner has not satisfied any of (1)-(4) above, as now required by the Memorandum.  The rejection is therefore improper.  The claims of the present application include “additional features” that ensure the claims are more than a drafting effort designed to monopolize any alleged abstract idea.  The claims therefore, satisfy prong 2 step 2B.  
Examiner notes that the rejection presented above does not rely on the additional elements to be well-understood, routine, or conventional function and hence Berkheimer decision does not apply.  The inclusion of the additional elements into a claim is not sufficient to make the claim eligible under 35 U.S.C. 101 guidelines.  The additional elements do not present an inventive concept and thus do not amount to significantly more.  Thus, these arguments are not persuasive.
Applicant states that the new claim 23 includes patent-eligible subject matter for similar reasons.  The claim provides improvements in approving and denying the claims as described above and, additionally involves automatically packing and labeling a prescription identified by the claim in response to the approval  of the claim.
Examiner notes that the improvements are to the abstract idea which does not make the claimed invention patent eligible under 35 U.S.C. 101.  Moreover, automatic feature is nothing more than automation of a manual process which may not be sufficient to show an improvement in computer-functionality and hence these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693